                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

MINOR MCNEIL                                                                                PLAINTIFF

VS.                                    4:19-CV-00104-BRW

UNIVERSITY OF ARKANSAS FOUNDATION, et al.                                             DEFENDANTS

                                                ORDER

        Plaintiff filed a complaint “for forced labor in violation of Thirteenth Amendment; for

violation of constitutionally protected rights under color of state law, and for common law

conversion.”1 His “First Amended Complaint Pleading Special Matters of Congressional

Intent,” filed on February 25, 2019, mentions treason.2 It appears to me that Plaintiff is upset

that Defendants, his employers, are garnishing his wages pursuant to an IRS lien, as they are

required to do. Plaintiff’s state-court case, with one less Defendant but involving the same

issues, was dismissed with prejudice.3

        For reasons including, but not limited to, failure to state a claim, Rooker-Feldman,4 and

immunity, the Motions to Dismiss (Doc. Nos. 8, 13)5 are GRANTED. I decline to retain

jurisdiction over the state law claims, assuming there are any. This case is DISMISSED.

        IT IS SO ORDERED this 5th day of March, 2019.

                                                         Billy Roy Wilson_______________
                                                         UNITED STATES DISTRICT JUDGE



        1
         Doc. No. 1.
        2
         Doc. No. 12.
        3
        See McNeil v. Univ. of Arkansas Medical Sciences, et al, Case No. 60CV-18-6811.1 (Pulaski Co.
Ark. 2018), Order filed January 24, 2019.
        4
          Under Rooker-Feldman, federal courts, other than the United States Supreme Court, do not have
subject matter jurisdiction to hear challenges to state court judgments. If a “federal claim succeeds only
to the extent that the state court wrongly decided the issue before it,” the claim may not be heard by the
federal court. Lemonds v. St. Louis County, 222 F.3d 488, 492 (8th Cir. 2000).
        5
         Plaintiff filed a response March 5, 2019 (Doc. No. 16).

                                                    1
